Birdzell, J.
(concurring). I concur in an affirmance of the judg’ment. Upon an examination of the record I am of the opinion that there are but two questions presented which merit the serious consideration of the court. The first arises upon the ruling’s of the court-admitting exhibits A, B, C, E, and E. The first three exhibits consist of test sheets purporting to show the results of a test of the property in question made long prior to the transactions involved in this case, and E and E consist of a report of an engineer employed by the Bessemer Iron Mining Company and its accompanying blueprints. Exhibits E and E are based partly upon the tost sheets A, B, and C. *37The second is the question as to whether or not the plaintiff pleaded and proved the proper measure of damages.
The appellant complains of the admission of the exhibits on the ground that they contain data, such as chemical analyses, without any authentication or proof that the data relate to the samples of ore taken from this property, and without any proof that the analyses are correct. Also that they purport, as a whole, to show the condition of the property as of a time long prior to the transaction in question, and aro at best merely extrajudicial statements of unknown persons who compiled the exhibits, and are inadmissible for these reasons. The record discloses that the objections made did not clearly present to the trial court for ruling the question of their inadmissibility on all the grounds now urged. In fact, when exhibits A, B, and C were offered, the attorney for the defendant specifically stated that he had no objection. Later, however, he asked permission to interpose an objection; which he did, and the court overruled it as the exhibits had already been admitted. Furthermore, exhibits A, B, and C were identified by Vibert as records of exploration of the Crow Wing Iron Company, showing locations of drilling; boles and chemical analyses of drillings and cuttings. It therefore appears that there was extant, and apparently available to the defendant, these sources of information relativo to the condition of the property. The exhibits would thus have a hearing in determining whether his statements had been recklessly made. The engineer Wolfe, who made exhibit E, accompanied by exhibit F, did not rely exclusively upon the exhibits A, B, and C, as he made a personal examination of the property. He testified as an expert, and there was neither a general objection made to the admission of his report, exhibit E, nor was it objected to on the ground of its being hearsay. It was simply objected to on the ground that there was no proper identification of the matters that the witness took into consideration in preparing his report, and that it was based upon conditions developed in 1911. The evidence shows that the samples which Wolfe took into consideration had been carefully kept and were identified, and there is no reason to suppose that the mineral character of the property had changed between 1911 and 1917. A further consideration will suffice to demonstrate that any error there might have been in connection with the admission of these exhibits is negligible, for the evidence shows *38that the property had been abandoned as a mining property. The plaintiffs were induced to buy stock solely on account of the supposed utility of this property for mining purposes. The defendant is shown to have substantially admitted, in certain proceedings in Minnesota concerning the liquidation of the corporation, that the property was worthless for mining purposes; so, conceding that the exhibits contained hearsay statements that should not have been permitted to go to the jury, the error was nonprejudieial. Furthermore, the exhibits wore important as bearing upon the weight of Wolfe’s deposition, and were proper to be considered for that purpose; and it would have been difficult, if not impossible, to have segregated the hearsay statements from the remainder.
On the question of damages I am satisfied that no error was committed. In the complaint plaintiff alleged the false representations, and then charged that the “mine was worthless and the corporate stock of said corporation worthless;” and in alleging his damage stated that he had been “damaged in the sum of $3,000, paid by him for said corporate stock.” The complaint would have been good without setting forth the particulars in which the plaintiff was damaged. Guild v. More, 32 N. D. 432, 155 N. W. 44. The evidence showed that the property was worthless as a mining property and that the stock was worthless. In the light of this proof it is immaterial whether the action of the plaintiff be considered as founded upon a rescission of the contract or upon its affirmance, as in either event he would be entitled to recover the amount paid. Furthermore, no objection was made by the defendant that the complaint did not allege the proper measure of damages, nor was the question raised during the trial upon the admission of evidence. The defendant, therefore, cannot predicate error on the measure of damages adopted at the trial.
Christianson, Ch. J., concurs.